Argued on rehearing December 12, 1916, former opinion sustained January 2, 1917.
On Rehearing.
(161 Pac. 961.)
In Banc. Former opinion adhered to on rehearing.
For appellant there was a brief over the names of Messrs. McNary, Smith & Shields and Mr. Todd A. Rinehart, -with oral arguments by Mr. Roy F. Shields and Mr. Rinehart.
For respondents there was a brief and an oral argument by Mr. Custer E. Ross.
Mr. Justice Burnett
delivered the opinion of the court.
4. This is the second hearing of this case. In an opinion written by Mr. Chief Justice Moore and reported ante, p. 434 (158 Pac. 517), the court reversed a nonsuit, entered on motion of the defendants, and directed a judgment to be rendered by the Circuit Court in favor of the plaintiff. By their petition for *441rehearing the defendants urged upon us that the findings of fact showed the contract involved to have been yet executory when the defendants canceled the order, with the consequence that the plaintiff had no cause of action for the stipulated price, but was restricted to an action for damages for the breach of the covenant by the defendants. It will be remembered that the latter signed and delivered to the plaintiff through its agent the following writing:
“To Outcault Advertising Co., 508 S. Dearborn St., Chicago, 111.
“Order No. ——. Date Oct. 13, 1913.
“Ship us at our expense as per samples shown your Drug Store Boy ‘Ad’ Service, to cover a period of one year, beginning Jan. 1st, 1914. This service to consist of 52 Drug Store Boy Cuts, 1 font type. Brooks & Steelhammer. "We (or I) agree to pay you net cash monthly, at the rate of 2.10 per week, for one year, we, (or I) to have exclusive right to use the above Drug Store Boy ‘Ad’ service in our city only, and to hold type and cuts subject to your order when this contract expires. Failure to pay any installment when due renders full amount of this contract due. This contract cannot be canceled. Ship all at one time if possible.
“Brooks & Steelhammer.”
—that the plaintiff accepted this order October 17, 1913, and on the 24th of that month delivered the goods to a common carrier selected by the plaintiff, consigned to the defendants at their place of business at Silverton, Oregon, but that before the goods arrived, they notified plaintiff that they would not receive them, and that they had canceled and countermanded the order. It is agreed that upon the arrival of the chattels at Silverton the defendants refused to pay the freight, or have anything to do with them.
*442As contended by tbe defendants, one of tbe things contemplated by the contract was a bailment of the plaintiff’s property by which the defendants were to nse it for a period, and then hold it subject to the plaintiff’s order. This, however, does not change the analogous principle governing a contract for the outright sale of the goods to the effect that the agreement becomes executed as to the seller when he has fulfilled all its conditions incumbent upon him. In the present juncture the proposition was to vest in the defendants a qualified property in the chattels mentioned. The contract was complete when the order of the defendants to that effect was accepted by the plaintiff. It was binding at that time on both parties. As shown in the former opinion, it became an executed agreement on the part of the plaintiff when it delivered the goods to a common carrier consigned to the defendants. Nothing more remained for the plaintiff to do. It had complied with every feature of its contract. It is not apropos to say that because the defendants refused to receive the goods no bailment was created, and hence the contract was yet executory, with the result that the defendants had a right to rescind the same subject to an amercement in damages at the suit of the plaintiff. By the same token the defendants could say that the contract was yet executory at any time when they refused to pay a prescribed installment of the price, although they may have used the type and cuts. The agreement having been fully executed by the plaintiff, it remained for the defendants to carry out their part, and they cannot say that their default in performance, including the acceptance of the goods, made the contract still executory as to the plaintiff, with the attendant right of the defendants to rescind, subject to damages. It is true no bailment ensued, *443but the plaintiff did everything it could to bring about that result, and so put the contract past the executory stage. A case very much like the one in hand is Ware Bros. Co. v. Cortland Cart & Carriage Co., 192 N. Y. 439 (85 N. E. 666, 127 Am. St. Rep. 914, 22 L. R. A. (N. S.) 272), which decides that:
“The damages for revocation of a contract to permit an advertisement to run in a periodical for a year is prima facie the contract price for the service.”
In short, the defendants directed the plaintiff to ship the goods, and promised to pay. The plaintiff did ship the goods. The conclusion is that the defendants must pay as they stipulated. We adhere to the former opinion.
Bevebsed. Opinion Approved on Beheabing.